Citation Nr: 1101030	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
September 11, 2000, through October 10, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, from October 11, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD, and assigned a 30 percent evaluation for it, 
effective September 11, 2000.  The Veteran disagreed with the 
evaluation assigned to PTSD.  This case was previously before the 
Board in October 2007, at which time it was remanded for 
additional development of the record.  A September 2009 rating 
decision assigned a 50 percent evaluation for PTSD, effective 
September 11, 2007.

The  issues of entitlement to service connection for 
residuals of a shrapnel wound of the right knee, 
peripheral neuropathy of the upper extremities and for 
ischemic heart disease, as well as the issue of whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action. 


FINDINGS OF FACT

1.  From September 11, 2000, the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity due to symptoms including panic attacks.  

2.  Since September 7, 2004, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas due to symptoms including suicidal 
ideation.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for PTSD 
have been met, effective September 11, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for an initial evaluation of 70 percent for PTSD 
have been met, effective September 7, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an April 2001 letter, issued prior to the rating 
decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  In addition, letters dated 
August 2004 and July 2009 provided the requisite information 
concerning a claim for a higher rating.  The July 2009 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in January 2010.

In any event, this claim arises from the initial award of service 
connection for PTSD.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include a statement from the 
Veteran's spouse, VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. 119.  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
evaluation is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 30 percent evidence is 
warranted if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor which may be considered is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); 
see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep job), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an inability 
to function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 11 to 20 indicates that 
there is some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently violent; 
manic excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See DSM-
IV.  The Board is cognizant that a GAF score is not determinative 
by itself.

The initial issue is whether a rating in excess of 30 percent is 
warranted for PTSD, prior to October 11, 2007.  On VA psychiatric 
examination in April 2001, the Veteran reported he had been 
working for 14 years, including full time at the U.S. Post Office 
for the previous two years.  The Veteran indicated he preferred 
to work alone in order to minimize the possibility of conflict 
with others.  The examiner noted he described no significant 
difficulties functioning in an occupational setting.  The Veteran 
was socially isolated and characterized himself as a loner.  He 
said he was chronically irritable and had no friends.  He stated 
he becomes highly anxious when exposed to crowds of people or 
noisy situations.  The Veteran stated he experienced recurrent 
and intrusive recollections and nightmares concerning his 
experiences in Vietnam.  He had persistent symptoms of increased 
arousal, including difficulty concentrating, hypervigilance and 
an exaggerated startle response.  It was noted he had not missed 
any significant periods of work due to PTSD but preferred working 
alone to avoid interpersonal conflict on the job for fear of 
losing his temper. 

On mental status evaluation, there was no impairment of thought 
process or communication.  The Veteran reported a history of 
auditory hallucinations.  It was indicated he had a history of 
rage reactions, including violent behavior.  He denied suicidal 
or homicidal ideation.  He was able to maintain personal hygiene, 
and he was oriented in three spheres.  He had significant short-
term memory deficits and compulsively checked the perimeter in 
his home.  His rate and flow of speech were within normal limits.  
The Veteran asserted he had regular panic attacks.  Chronic 
depression and anxiety were noted.  The examiner responded 
affirmatively to the question regarding impaired impulse control, 
but noted this contributed to the Veteran's avoidance of social 
situations.  The diagnosis was PTSD.  The examiner assigned a 
Global Assessment of Functioning score of 45.  

VA outpatient treatment records dated from 2000 to 2002 reflect 
treatment for PTSD.  The Veteran related he had recurring 
nightmares in September 2000.  When seen in December of that 
year, it was noted his affect was anxious.  He presented with no 
acute psychosis and denied suicidal or homicidal ideation.  His 
sleep and appetite were good, as was his judgment.  It was noted 
in February 2001 that he was doing relatively well 
psychiatrically, although his dreams persisted.  In June 2001, no 
thought disorder was noted.  Suicidal or homicidal ideation was 
not present.  The Veteran had no abnormal or psychotic thoughts.  
His insight and judgment were good and his orientation was within 
normal limits.  His attention span and concentration were good.  
His mood and affect were euthymic with some evidence of anxiety.  
The assessment was PTSD, and a Global Assessment of Functioning 
score of 55 was assigned.  

When he was seen in a VA outpatient clinic in April 2002, it was 
noted the Veteran became acutely anxious and agitated after he 
had been informed he had angina.  On mental status evaluation, 
the Veteran's speech was coherent and relevant.  His mood was 
euthymic and his affect anxious.  He denied suicidal or homicidal 
ideation or other overt psychotic symptoms.  His cognitive 
functions were within normal limits and his insight and judgment 
were good.  The diagnoses were adjustment disorder with anxiety, 
PTSD and depressive disorder, not otherwise specified.  It was 
reported in June 2002 that his mood was somewhat better, but he 
still had trouble with rage.  He was not outwardly violent.  

Based on this evidence, the Board concludes a 50 percent 
evaluation is warranted for PTSD from the inception of the award.  
In this regard, the Board points out that the findings on the 
April 2001 VA psychiatric examination reveal the Veteran had 
memory impairment and regular panic attacks.  Resolving doubt in 
the Veteran's favor, the Board finds a 50 percent evaluation is 
appropriate.  The Board acknowledges that impaired impulse 
control can be a symptom associated with a 70 percent evaluation.  
While the April 2001 examiner noted a history of rage reactions 
including violence, it was also noted that he had lost no time 
from work and there was no indication of current rage or 
violence.  Indeed, it was noted the Veteran took steps to avoid 
conflict by working alone and avoiding social situations.  
Moreover, VA treatment records close in time to that examination 
reflect good judgment and insight, and make no mention of any 
rage or violence issues.  The Board also notes that the record 
failed to show suicidal ideation, near continuous panic, neglect 
of personal hygiene or spatial disorientation during the period 
prior to September 7, 2004.  While he did compulsively check the 
perimeter of his home, there is nothing in the clinical record 
suggesting this ritual interfered with routine activities.  In 
addition, the Board emphasizes he was able throughout this period 
to remain employed on a full-time basis.  Accordingly, a 50 
percent rating, but no higher, is warranted, effective September 
11, 2000.

The Veteran also asserts a rating in excess of 50 percent is 
warranted.  

In a Vet Center statement signed by a psychiatrist and clinical 
social worker on September 7, 2004, and received on September 9, 
2004, it was indicated the Veteran had been seen at the Vet 
Center since August 2000 in weekly individual and group 
psychotherapy for treatment of severe PTSD.  It was indicated the 
Veteran's symptoms had increased in intensity and duration due to 
the wars in Iraq and Afghanistan.  It was reported the Veteran 
experienced intense anxiety and panic attacks, and that crippling 
nightmares of war trauma had left him mentally and emotionally 
exhausted.  It was also noted that recurrent nightmares presented 
a liability at work and at home.  The Veteran found it difficult 
to function at work due to sleep deprivation and he often slept 
on the job.  He was preoccupied with thoughts he could physically 
hurt his family during a nightmare, so he feared sleep.  His 
obsessive thoughts led to suicidal ideation.  This was compounded 
by paranoid ideation and flashbacks triggered by environmental 
cues where he felt threatened.  

The report noted the Veteran had difficulty on the job relating 
to supervisors and co-workers, and arguments with his fellow 
workers had led to isolation and him being ostracized.  The 
examiners added that the Veteran's PTSD symptoms interfered with 
his marital relationship.  They stated the chronicity and 
intensity of both his psychological and physical pain rendered 
him extremely vulnerable, and experiencing feelings of 
hopelessness and helplessness when coping with his stressors.  
The diagnoses were PTSD and major depression.  A Global 
Assessment of Functioning score of 45 was assigned.

In a June 2006 letter, the same social worker at the Vet Center 
who wrote the September 2004 statement noted the Veteran 
continued to be treated at that facility for severe PTSD.  She 
said she had noticed an increase in his symptoms, observing he 
had more frequent panic attacks, and they were of greater 
intensity.  She claimed he had an increase in suicidal thoughts 
and was functioning at a minimal level at work.  She described 
how the Veteran had completely withdrawn from any interaction 
with co-workers and worked in isolation.  She maintained his 
fellow employees had ostracized him from the work environment due 
to his PTSD symptoms.  She pointed out he had exhibited a 
decrease in work performance and had intermittent periods of 
inability to perform occupational tasks due to his depressed 
mood, panic attacks, chronic sleep impairment, mild memory loss, 
irritability, anger and ongoing conflict with co-workers and 
supervisors.  The social work added the Veteran was 
hypersensitive to any perceived harassment, shunning and 
confrontation.  She stated he had a preoccupation with a 
shortened life span and feelings of hopelessness and 
helplessness.  

The September 2004 report from the Vet Center represents the 
initial indication the Veteran's PTSD had increased in severity.  
Its findings were reiterated in the June 2006 statement.  In 
addition, the Board notes the findings on the August 2009 VA 
psychiatric examination essentially confirm the previous reports 
that the symptoms of PTSD had worsened.  In view of the fact that 
suicidal ideation was first reported in the September 2004 Vet 
Center report, the Board finds that a 70 percent evaluation is 
warranted from September 7, 2004, the date this report was 
received.  

There is no basis, however, for a 100 percent evaluation for 
PTSD.  The Veteran does not exhibit persistent delusions or 
hallucinations and there is no clinical evidence of gross 
impairment of thought processes or grossly inappropriate 
behavior.  Nor does the evidence reflect he is a persistent 
danger to himself or others.  Moreover, the 2009 examination 
indicates the Veteran continues to be employed full time.  

The Board has also considered whether the Veteran's service-
connected PTSD presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
service-connected psychiatric disability.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial evaluation of 50 percent for PTSD is granted, 
effective September 11, 2000, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An initial evaluation of 70 percent for PTSD is granted, 
effective September 7, 2004, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


